DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 03/01/2020.  Claims 1–13 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “individual adjustable heat transfer system for transferring heat from the shelf to vials supported by the shelf” in claim 2; however, there is insufficient structure present in the Specification to support a means-plus-function interpretation (see § 112 rejection below).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “individual adjustable heat transfer system for transferring heat from the shelf to vials supported by the shelf” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0247234 to Friess.
With regard to claim 1, Friess discloses a method for freeze drying a product containing a frozen solvent (abstract), the product being in a plurality of vials (20) having vial openings and arranged in a freeze drying chamber (12) (Figs. 4 & 6; ¶ 0087), the method comprising: installing a measurement unit (48) in the vial opening of one of the vials (20 (Fig. 6; ¶ 0090), the measurement unit (48) including a plurality of product condition sensors (54) arranged in a linear array (Fig. 6; ¶ 0090), the installing causing the linear array of product condition sensors (54) to be positioned within the product along a vertical drying vector of the product (Fig. 6; ¶¶ 0065, 0090, 0092); subjecting the plurality of vials to process conditions causing sublimation of the frozen solvent (¶ 0002); while the plurality of vials (20) is subjected to the process conditions, receiving measurement data from each of the product condition sensors (54) of the measurement unit (48) (¶ 0002, 0038); determining a product condition profile along the vertical drying vector of the product based on the measurement data (¶¶ 0002, 0065, 0090, 0092); and controlling the process conditions based on the product condition profile (¶¶ 0012, 0038, 0078).
With regard to claim 13, Friess further discloses the measurement data from the product condition sensors represent temperatures of the product (¶¶ 0038–0039).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Friess in view of US 7,347,004 to Halvorsen and US 5,964,043 to Oughton et al.
With regard to claim 2, Friess fails to disclose the plurality of vials is supported on a plurality of shelves, each individual shelf having an individual adjustable heat transfer system for transferring heat from the shelf to vials supported by the shelf; wherein the receiving measurement data further comprises receiving an identifier of the vial in which the measurement unit is installed; and individually controlling the adjustable heat transfer system of the particular shelf supporting the vial based on the product condition profile.  Halvorsen teaches a plurality of vials is supported on a plurality of shelves (Col. 1, lines 23–26), each individual shelf having an individual adjustable heat transfer system for transferring heat from the shelf to vials supported by the shelf (Col. 2, lines 21–28); and; individually controlling the adjustable heat transfer system of the particular shelf supporting the vial based on the product condition profile (Col. 2, lines 21–28; Friess: ¶¶ 0012, 0038, 0078).  It would have been obvious to one of ordinary skill in the art to combine the freeze drying process of Friess with the individually controlled shelves of Halvorsen because such a combination would have had the added benefit of allowing process conditions for each shelf to be individualized based desired characteristics instead of applying a one-size-fits-all approach to the entire batch.
Friess also fails to disclose receiving measurement data further comprises receiving an identifier of the vial in which the measurement unit is installed; and controlling the process conditions based on the product condition profile further comprises: using the identifier of the vial, identifying, from the plurality of shelves, a particular shelf supporting the vial.  Oughton teaches receiving measurement data further comprises receiving an identifier of the vial in which the measurement unit is installed; and controlling the process conditions based on the product condition profile further comprises: using the identifier of the vial, identifying, from the plurality of shelves, a particular shelf supporting the vial.  It would have been obvious to one of ordinary skill in the art to combine the freeze drying process of Friess with the unique identifier of Oughton because such a combination would have had the added benefit of allowing process conditions for each vial to be closely monitored for optimization.
Claims 3–4 are rejected under 35 U.S.C. 103 as being unpatentable over Friess in view of US 2009/0276179 to Barresi et al
Friess fails to disclose using the product condition profile, determining a location of a sublimation front along the vertical drying vector of the product, the sublimation front delineating product containing frozen solvent below the sublimation front from product containing substantially no solvent above the sublimation front; and wherein controlling the process conditions is further based on the location of the sublimation front.  Barresi teaches using the product condition profile (¶¶ 0007–0008, 00010), determining a location of a sublimation front along the vertical drying vector of the product (¶¶ 0007–0008, 00010), the sublimation front delineating product containing frozen solvent below the sublimation front from product containing substantially no solvent above the sublimation front (¶¶ 0007–0008, 00010); and wherein controlling the process conditions is further based on the location of the sublimation front (¶¶ 0007–0008, 00010; title).  It would have been obvious to one of ordinary skill in the art to combine the freeze drying process of Friess with the sublimation front control of Barresi because such a combination would have had the added benefit of optimizing the freeze drying conditions by knowing the exact stage of the process and adjusting accordingly.
With regard to claim 4, Friess as previously combined with Barresi further discloses determining the location of the sublimation front further comprises estimating a characteristic of the product condition profile (¶¶ 0007–0008, 00010), the characteristic selected from a maximum, a minimum, a point of inflection and a discontinuity (¶¶ 0007–0008, 00010; “sloping variation”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Friess in view of US 2009/0175315 to Schwegman.
With regard to claim 6, Friess fails to disclose receiving the measurement data via a wireless radio frequency network.  Schwegman teaches receiving the measurement data via a wireless radio frequency network (¶ 0026).  It would have been obvious to one of ordinary skill in the art to combine the freeze drying method of Friess with the wireless transmission of Schwegman because such a combination would have had the added benefit of simultaneously monitoring all the vials without having to worry about tangled wires from wired sensors.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Friess.
Friess fails to disclose the plurality of product condition sensors is arranged in a linear array have a pitch of less than 2 mm.  The pitch of the linear array is a known results-effective variable because the smaller the pitch, the greater the obtrusion into the vial.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the linear array of sensors with a pitch less than 2 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Friess in view of US 8,534,556 to Drzymala et al.
Friess fails to disclose the linear array of product condition sensors comprises surface mount sensors mounted on a printed circuit board.  Drzymala teaches a linear array of product condition sensors comprising surface mount sensors mounted on a printed circuit board (Col. 1, lines 45–47; Col. 2, lines 19–40).  It would have been obvious to one of ordinary skill in the art to combine the freeze drying method of Friess with the printed circuit board because such a combination would have had the added benefit of being more cost efficient to produce.
Claims 10–12 are rejected under 35 U.S.C. 103 as being unpatentable over Friess in view of US 2014/0230472 to Coradetti et al.
With regard to claim 10, Friess fails to disclose powering the measurement unit using a wireless radio frequency powering signal.  Coradetti teaches powering the measurement unit using a wireless radio frequency powering signal (abstract; ¶¶ 0040, 0045).  It would have been obvious to one of ordinary skill in the art to combine the freeze drying method of Friess with the wireless transmission of Coradetti because such a combination would have had the added benefit of simultaneously monitoring all the vials without having to worry about tangled wires from wired sensors.
With regard to claim 11, Friess as previously combined with Coradetti further discloses a plurality of measurement units (Friess: 48) is installed in a plurality of selected vials (Friess; 20) among the vials (Friess: 20) arranged in the freeze drying chamber (Friess: 12) (Friess: Fig. 6; ¶ 0090); and wherein powering the measurement unit further comprises: arranging a radio frequency power transmission antenna (Coradetti: 311) within the freeze drying chamber (Friess: 12) (Coradetti: ¶ 0040; Friess: ¶ 0087), whereby line-of-sight communication is established from the radio frequency power transmission antenna (Coradetti: 311) to each of the plurality of measurement units (Friess: 48; Coradetti: 381) (Friess: Fig. 6; ¶ 0090; Coradetti: ¶¶ 0040, 0043; Fig. 2); by the radio frequency power transmission antenna (Coradetti: 311), transmitting the wireless radio frequency powering signal (Coradetti: ¶ 0040); and by each of the plurality of measurement units (Friess: 48; Coradetti: 381), harvesting the radio frequency powering signal transmitted from the radio frequency power transmission antenna (Coradetti: 311) (Friess: Fig. 6; ¶ 0090; Coradetti: ¶¶ 0040, 0043; Fig. 2).
With regard to claim 12, Friess as previously combined with Coradetti further discloses a need for power wires and batteries in the freeze drying chamber is eliminated (Coradetti: ¶ 0023; no need for batteries because power is supplied as needed).
Allowable Subject Matter
Claims 5 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892.  Applicant is encouraged to review the cited references prior to submitting a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
October 5, 2022